     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 1 of 35 Page ID #:1



 1
     POMERANTZ LLP
 2   Jennifer Pafiti (SBN 282790)
 3
     468 North Camden Drive
     Beverly Hills, CA 90210
 4   Telephone: (818) 532-6499
 5   E-mail: jpafiti@pomlaw.com
 6   Attorney for Plaintiff
 7   - additional counsel on signature page -
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     GLEN BARNES, Individually and On              ) Case No.:
11   Behalf of All Others Similarly Situated,      )
12                                                 ) CLASS ACTION COMPLAINT
                  Plaintiff,                       )
13
                                                   ) JURY TRIAL DEMANDED
14         vs.                                     )
15                                                 )
     EDISON INTERNATIONAL,                         )
16   SOUTHERN CALIFORNIA EDISON                    )
17   COMPANY, PEDRO J. PIZARRO                     )
     MARIA RIGATTI, KEVIN M. PAYNE,                )
18
     WILLIAM M. PETMECKY III,                      )
19   THEODORE F. CRAVER, JR. and                   )
     WILLIAM JAMES SCILACCI,                       )
20
                                                   )
21                Defendants.                      )
22
           Plaintiff Glen Barnes (“Plaintiff”), individually and on behalf of all other persons
23
24    similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
25
      Defendants, alleges the following based upon personal knowledge as to Plaintiff and
26
27    Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter
28    alia, the investigation conducted by and through Plaintiff’s attorneys, which included,

                                                   -1-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 2 of 35 Page ID #:2



 1    among other things, a review of the Defendants’ public documents, conference calls and

 2    announcements made by Defendants, United States Securities and Exchange
 3
      Commission (“SEC”) filings, wire and press releases published by and regarding Edison
 4
 5    International and Southern California Edison Company (“SCE”, and together with
 6
      Edison International, “Edison” or the “Company”), analysts’ reports and advisories
 7
 8    about the Company, and information readily obtainable on the Internet.               Plaintiff
 9    believes that substantial evidentiary support will exist for the allegations set forth herein
10
      after a reasonable opportunity for discovery.
11
12                                    NATURE OF THE ACTION
13
            1.      This is a federal securities class action on behalf of all persons and entities
14
15    who purchased or otherwise acquired Edison securities between February 23, 2016, and
16
      November 12, 2018, both dates inclusive (the “Class Period”), seeking to recover
17
18    damages caused by Defendants’ violations of the federal securities laws and to pursue

19    remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
20
      “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and
21
22    certain of its top officials.
23
             2.     Edison International was founded in 1886 and is based in Rosemead,
24
25    California. Edison International is the parent holding company of SCE. SCE is an
26    investor-owned public utility primarily engaged in the business of supplying and
27
      delivering electricity to an approximately 50,000 square mile area of southern
28

      California.
                                                    -2-

                                           Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 3 of 35 Page ID #:3



 1          3.    The Company supplies electricity primarily to residential, commercial,

 2    industrial, agricultural, and other customers, as well as public authorities through
 3
      transmission and distribution networks. Its transmission facilities consist of lines
 4
 5    ranging from 33 kV to 500 kV and substations; and distribution system comprises
 6
      approximately 53,000 line miles of overhead lines, 38,000 line miles of underground
 7
 8    lines, and 800 substations located in California. The Company serves approximately 5
 9    million customers.
10
            4.    Throughout the Class Period, Defendants made materially false and
11
12    misleading statements regarding the Company’s business, operational and compliance
13
      policies. Specifically, Defendants made false and/or misleading statements and/or
14
15    failed to disclose that: (i) the Company failed to maintain electricity transmission and
16
      distribution networks in compliance with safety requirements and regulations
17
18    promulgated under state law; (ii) consequently, the Company was in violation of state

19    law and regulations; (iii) the Company’s noncompliant electricity networks created a
20
      significantly heightened risk of wildfires in California; and (iv) as a result, the
21
22    Company’s public statements were materially false and misleading at all relevant times.
23
            5.    On November 8, 2018, two wildfires started in Southern California,
24
25    designated the Hill Fire and the Woolsey Fire. The Hill Fire, which broke out in
26    Ventura County, subsequently grew to 4,531 acres, according to the California
27
      Department of Forestry and Fire Protection (“Cal Fire”). Stretching from Los Angeles
28

      County to Ventura County, the Woolsey Fire burned 93,662 acres, including 83 percent
                                                  -3-

                                         Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 4 of 35 Page ID #:4



 1    of all National Parks Service land in the Santa Monica Mountains National Recreation

 2    Area, according to Cal Fire.
 3
            6.    On November 12, 2018, the California Public Utilities Commission
 4
 5    (“CPUC”) launched an investigation into Edison’s subsidiary SCE, in order to “assess
 6
      the compliance of electrical facilities with applicable rules and regulations in fire-
 7
 8    impacted areas.”
 9          7.    Following CPUC’s announcement, Edison International’s stock price fell
10
      $7.44 per share, or more than 12%, to close at $53.56 per share on November 12, 2018.
11
12    Over the following days, as the Hill and Woolsey Fires continued to burn, Edison
13
      International’s stock price continued to fall, closing at $47.19 on November 15, 2018, a
14
15    total drop of 32% from its price prior to CPUC’s announcement.
16
            8.    As a result of Defendants’ wrongful acts and omissions, and the
17
18    precipitous decline in the market value of the Company’s securities, Plaintiff and other

19    Class members have suffered significant losses and damages.
20
                                JURISDICTION AND VENUE
21
22          9.    The claims asserted herein arise under Sections 10(b) and 20(a) of the
23
      Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder,
24
25    17 C.F.R. § 240.10b-5.
26          10.   This Court has jurisdiction over the subject matter of this action pursuant
27
      to 28 U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
28


                                                  -4-

                                         Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 5 of 35 Page ID #:5



 1          11.    Venue is proper in this District pursuant to Section 27 of the Exchange

 2    Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b). Edison is headquartered in this
 3
      District, Defendants conduct business in this District, and a significant portion of
 4
 5    Defendants’ actions took place within this District.
 6
            12.    In connection with the acts alleged in this complaint, Defendants, directly
 7
 8    or indirectly, used the means and instrumentalities of interstate commerce, including,
 9    but not limited to, the mails, interstate telephone communications, and the facilities of
10
      the national securities markets.
11
12                                                PARTIES
13
            13.    Plaintiff, as set forth in the attached Certification, acquired Edison
14
15    securities at artificially inflated prices during the Class Period and was damaged upon
16
      the revelation of the alleged corrective disclosures.
17
18          14.    Defendant Edison International is a California corporation with its

19    principal executive offices located at 2244 Walnut Grove Avenue (P.O. Box 976),
20
      Rosemead, California 91770. Edison International’s common stock trades in an
21
22    efficient market on the New York Stock Exchange under the ticker symbol “EIX.”
23
            15.    Defendant SCE, is a California corporation with its principal executive
24
25    offices located at 2244 Walnut Grove Avenue (P.O. Box 976), Rosemead, California
26    91770. SCE’s securities are traded on the NYSE American LLC (together with the
27
      New York Stock Exchange, “NYSE”).
28


                                                   -5-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 6 of 35 Page ID #:6



 1         16.    Defendant Theodore F. Craver, Jr served as the Chief Executive Officer of

 2   Edison International from 2008 until his resignation, effective September 30, 2016.
 3
            17.   Defendant Pedro J. Pizarro has served as the Chief Executive Officer of
 4
 5    Edison International since October 2016. Prior to that, he served as President of Edison
 6
      International from June 2016 to September 2016 and President of SCE from October
 7
 8    2014 to May 2016.
 9         18.    Defendant Maria Rigatti served as the Chief Financial Officer of Edison
10
     International since October 2016, and prior to her appointment as CFO of Edison
11
12   international she served in the same capacity for SCE.
13
           19.    Defendant Kevin M. Payne served as President and Chief Executive
14
15   Officer of SCE since June 2016.
16
           20.    Defendant William M. Petmecky has served as Vice President, Chief
17
18   Financial Officer and Controller of SCE since October 2016.

19         21.    Defendant William James Scilacci, served as the Chief Financial Officer
20
     of Edison International until his resignation, effective September 30, 2016.
21
22         22.    The Defendants referenced above in ¶¶ 16-21 are sometimes referred to
23
     herein collectively as the “Individual Defendants.”
24
25         23.    The Individual Defendants possessed the power and authority to control the
26   contents of the Company’s SEC filings, press releases, and other market
27
     communications. The Individual Defendants were provided with copies of the
28

     Company’s SEC filings and press releases alleged herein to be misleading prior to or
                                                  -6-

                                         Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 7 of 35 Page ID #:7



 1   shortly after their issuance and had the ability and opportunity to prevent their issuance

 2   or to cause them to be corrected. Because of their positions with the Company, and their
 3
     access to material information available to them but not to the public, the Individual
 4
 5   Defendants knew that the adverse facts specified herein had not been disclosed to and
 6
     were being concealed from the public, and that the positive representations being made
 7
 8   were then materially false and misleading. The Individual Defendants are liable for the
 9   false statements and omissions pleaded herein.
10
                             SUBSTANTIVE ALLEGATIONS
11
                                    Background
12
13          24.     Edison International was founded in 1886 and is based in Rosemead,
14    California. Edison International is the parent holding company of SCE. SCE is an
15
      investor-owned public utility primarily engaged in the business of supplying and
16
17    delivering electricity to an approximately 50,000 square mile area of southern
18
      California.
19
20          25.     The Company supplies electricity primarily to residential, commercial,
21
      industrial, agricultural, and other customers, as well as public authorities through
22
23
      transmission and distribution networks. Its transmission facilities consist of lines

24    ranging from 33 kV to 500 kV and substations. Its distribution system comprises
25
      approximately 53,000 line miles of overhead lines, 38,000 line miles of underground
26
27    lines, and 800 substations located in California. The Company serves approximately 5
28
      million customers.

                                                  -7-

                                         Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 8 of 35 Page ID #:8



 1          Materially False and Misleading Statements Issued During the Class Period1

 2               26.     The Class Period begins on February 23, 2016, when the Company filed
 3
         its annual statement on Form 10-K for the fiscal year December 31, 2015 (the “2015
 4
 5       10-K”). In the 2015 10-K, the Company acknowledges that SCE’s operations are
 6
         regulated by CPUC. Specifically, “CPUC has the authority to regulate, among other
 7
 8       things, retail rates, energy purchases on behalf of retail customers, SCE capital
 9       structure, rate of return, issuance of securities, disposition of utility assets and facilities,
10
         oversight of nuclear decommissioning funding and costs, and aspects of the
11
12       transmission system planning, site identification and construction, including safety and
13
         environmental mitigation.”
14
15               27.     The Company touted its investment in the safety of its equipment, stating
16
         that the “SCE is investing in and strengthening its electric grid and driving
17
18       operational and service excellence to improve system safety, reliability and service

19       while controlling costs and rates.
20
                 28.     Defendants acknowledged in 2015 10-K that their business may result in
21
22       damage to private and public property, as well as injuries to bystanders, stating in
23
         relevant part:
24
25              The generation, transmission and distribution of electricity are dangerous
                and involve inherent risks of damage to private property and injury to
26              employees and the general public.
27
28

     1
         Emphasis added throughout, unless otherwise noted.
                                                                -8-

                                                       Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 9 of 35 Page ID #:9



 1          Electricity is dangerous for employees and the general public should they
            come in contact with electrical current or equipment, including through
 2          downed power lines or if equipment malfunctions. Injuries and property
 3          damage caused by such events can subject SCE to liability that, despite the
            existence of insurance coverage, can be significant. The CPUC has
 4
            increased its focus on public safety issues with an emphasis on heightened
 5          compliance with construction and operating standards and the potential for
 6
            penalties being imposed on utilities. Additionally, the CPUC has delegated
            to its staff the authority to issue citations to electric utilities, which can
 7          impose fines of up to $50,000 per violation per day, pursuant to the CPUC's
 8          jurisdiction for violations of safety rules found in statutes, regulations, and
            the CPUC's General Orders. Such penalties and liabilities could be
 9          significant and materially affect SCE's liquidity and results of operations.
10
            29.    Relatedly, the 2015 10-K discussed the risks posed to the Company’s
11
12    financial condition and operations should they be responsible for wild-fires, stating in
13
      relevant part:
14
15          Weather-related incidents and other natural disasters could materially
            affect SCE's financial condition and results of operations.
16
17          Weather-related incidents and other natural disasters, including storms,
18          wildfires and earthquakes, can disrupt the generation and transmission of
            electricity, and can seriously damage the infrastructure necessary to deliver
19          power to SCE's customers. These events can lead to lost revenues and
20          increased expenses, including higher maintenance and repair costs. They
            can also result in regulatory penalties and disallowances, particularly if SCE
21
            encounters difficulties in restoring power to its customers on a timely basis.
22          These occurrences could materially affect SCE's business, financial
23
            condition and results of operations, and the inability to restore power to
            SCE's customers could also materially damage the business reputation of
24          SCE and Edison International
25
            SCE's insurance coverage for wildfires arising from its ordinary
26          operations may not be sufficient.
27
            Edison International has experienced increased costs and difficulties in
28
            obtaining insurance coverage for wildfires that could arise from SCE's
            ordinary operations. In addition, the insurance that has been obtained for
                                                   -9-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 10 of 35 Page ID #:10



 1          wildfire liabilities may not be sufficient. Uninsured losses and increases in
            the cost of insurance may not be recoverable in customer rates. A loss
 2          which is not fully insured or cannot be recovered in customer rates could
 3          materially affect Edison International's and SCE's financial condition and
            results of operations. Furthermore, insurance for wildfire liabilities may not
 4
            continue to be available at all or at rates or on terms similar to those
 5          presently available to Edison International.
 6
                                                 *          *       *
 7
 8          Wildfire Insurance
 9
            Severe wildfires in California have given rise to large damage claims against
10          California utilities for fire-related losses alleged to be the result of the failure of
            electric and other utility equipment. Invoking a California Court of Appeal
11
            decision, plaintiffs pursuing these claims have relied on the doctrine of inverse
12          condemnation, which can impose strict liability (including liability for a claimant's
13          attorneys' fees) for property damage. Prolonged drought conditions in California
            have also increased the risk of severe wildfire events. On June 1, 2015, Edison
14          International renewed its liability insurance coverage, which included coverage for
15          SCE's wildfire liabilities up to a $610 million limit (with a self-insured retention
            of $10 million per wildfire occurrence). Various coverage limitations within the
16
            policies that make up this insurance coverage could result in additional self-
17          insured costs in the event of multiple wildfire occurrences during the policy period
18          (June 1, 2015 to May 31, 2016). SCE also has additional coverage for certain
            wildfire liabilities of $390 million, which applies when total covered wildfire
19          claims exceed $610 million, through June 14, 2016. SCE may experience
20          coverage reductions and/or increased insurance costs in future years. No
            assurance can be given that future losses will not exceed the limits of SCE's
21
            insurance coverage.
22
23
             30.   The 2015 10-K discussed a prior incident where its equipment

24     malfunctioned and caused multiple fires in Long Beach, California:
25
            In July 2015, SCE's customers who are served via the network portion of
26          SCE's electric system in Long Beach, California experienced service
27          interruptions due to multiple underground vault fires and underground
            cable failures. No personal injuries have been reported in connection with
28
            these events. SCE instituted an internal investigation and commissioned an
            external investigation of these events and their causes, which revealed that
                                                     -10-

                                           Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 11 of 35 Page ID #:11



 1           the main cause of the interruptions was a lack of adequate management
             oversight of the downtown network system. The investigations also
 2           revealed deficiencies in maintaining the knowledge base on the
 3           configuration and operation of the system, and a lack of sophisticated
             controls needed to more efficiently and effectively prevent and respond to
 4
             the cascading events that occurred.
 5
 6
             31.    On February 21, 2017, when the Company filed its annual statement on

 7     Form 10-K for the fiscal year December 31, 2016 (the “2016 10-K”). In the 2016 10-
 8
       K, the Company acknowledges that SEC’s operations are regulated by CPUC.
 9
10     Specifically, “CPUC has the authority to regulate, among other things, retail rates,
11
       energy purchases on behalf of retail customers, SCE capital structure, rate of return,
12
13     issuance of securities, disposition of utility assets and facilities, oversight of nuclear
14     decommissioning funding and costs, and aspects of the transmission system planning,
15
       site identification and construction, including safety.”
16
17           32.    The Company touted its purported dedication to improve its infrastructure
18
       in the 2016 10-K, highlighting the SCE’s “plans” to modernize its electric grid, stating
19
20     in relevant part:
21
             Electricity Industry Trends
22
23
             The electric power industry is undergoing transformative change driven by
             technological advancements such as customer-owned generation and energy
24           storage, which could alter the nature of energy generation and delivery.
25           California's environmental policy objectives are accelerating the pace and
             scope of the industry change. The electric grid is a critical enabler of the
26           adoption of new energy technologies that support California's climate
27           change and GHG reduction objectives, which continue to be publicly
             supported by California policy makers notwithstanding a potential change
28
             in the federal approach to such matters. The grid is also key to enabling
             more customer choices with respect to new energy technologies. The
                                                    -11-

                                           Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 12 of 35 Page ID #:12



 1          transformative change taking place in the electric power industry is
            integral to Edison International's strategy.
 2
 3          SCE plans to be a key enabler of the adoption of new energy technologies
            that benefit customers of the electric grid while also helping the state of
 4
            California achieve its environmental goals. SCE expects to achieve these
 5          objectives through modernizing the electric grid to improve the safety and
 6
            reliability of the transmission and distribution network and enabling
            increased penetration of DERs [distributed energy resources]. SCE's
 7          ongoing focus to drive operational and service excellence should allow it to
 8          achieve these objectives while controlling costs and customer rates. SCE's
            focus on the transmission and distribution side of the utility business aligns
 9          with California's policy supporting competitive power markets. It also
10          represents a lower risk than investment in conventional, natural gas-fired
            generation, which faces potentially stricter GHG limits as well as the
11
            increasing competitiveness of renewable resource fueled generation….
12
13           33.   Further, discussing its capital expenditure plans “[t]o support a safe and
14     reliable transmission and distribution network, and to modernize the electric grid”, the
15
       Company stated that it forecasted capital expenditures of up to $19.3 billion for 2017
16
17     through 2020. More specifically, the Company forecasted capital expenditures of $4.16
18
       billion in 2017, $182 million of which was to be used to modernize its electric grid.
19
20     Commenting on these forecasted expenditures, the 2016 10-K states that the “2017
21
       capital expenditures is a baseline of grid modernization spending that will promote
22
23
       increased safety and reliability and also allow for a timely ramp-up of grid

24     modernization capital expenditures in subsequent years. “
25
26
27
28


                                                   -12-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 13 of 35 Page ID #:13



 1              34.      The Company also discussed its General Rate Case (“GRC”)2 for 2018,

 2        stating that “[t]he capital programs requested in SCE's 2018 GRC are focused on safety
 3
          and reliability through investments in the distribution grid to replace aging equipment
 4
 5        and enhance capabilities to integrate increasing amounts of DERs.”
 6
                35.      Discussing the ratemaking process overseen by CPUC, the 2016 10-K
 7
 8        notes the importance of safety measures put in place by SCE, explaining:
 9              Revenue authorized by the CPUC through triennial GRC proceedings is
10              intended to provide SCE a reasonable opportunity to recover its costs and
                earn a return on its net investments in generation and distribution assets and
11
                general plant (also referred to as "rate base") on a forecast basis. The
12              CPUC sets an annual revenue requirement for the base year which is made
13              up of the operation and maintenance costs, depreciation, taxes and a return
                consistent with the authorized cost of capital (discussed below). In the
14              GRC proceedings, the CPUC also generally approves the level of capital
15              spending on a forecast basis. Following the base year, the revenue
                requirements for the remaining two years are set by a methodology
16
                established in the GRC proceeding, which generally, among other items,
17              includes annual allowances for escalation in operation and maintenance
18              costs and additional changes in capital-related investments. The CPUC is
                conducting a triennial safety model assessment proceeding ("S-MAP") to
19              evaluate the utility models used to prioritize safety risks, examine the
20              utilities' assessment of their key risks and their proposed mitigation
                programs, and develop requirements for annual reporting of risk
21
                spending and mitigation results. The risk assessment approach developed
22              in the S-MAP will be incorporated into SCE's triennial GRC through a
23
                Risk Assessment and Mitigation Phase (RAMP), which will be initiated by
                November 15 in the year preceding each GRC application filing date.
24              SCE's first RAMP will be filed in November 2018 for its 2021 GRC. The
25              purpose of the RAMP is to provide information about the utility's
                assessment of its key safety risks and its proposed programs for mitigating
26
27    2
       GRCs are proceedings used to address the costs of operating and maintaining the utility system and the allocation of those
      costs among customer classes. For California’s three large investor-owned utilities (IOUs), the GRCs are parsed into two
28    phases. Phase I of a GRC determines the total amount the utility is authorized to collect, while Phase II determines the share
      of the cost each customer class is responsible and the rate schedules for each class. Each large electric utility files a GRC
      application every three years. For smaller utilities, authorized costs and allocation of costs are done in just one phase.
                                                                     -13-

                                                         Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 14 of 35 Page ID #:14



 1            those risks. The information developed during the RAMP will inform the
              utility's recommended projects and funding requests in the subsequent
 2            phase of the GRC.
 3
              36.    The 2016 10-K also contained statements nearly identical to those detailed
 4
 5     above in ¶ 28, concerning the risks associated with the “generation, transmission and
 6
       distribution of electricity[,]” and wild-fires. The 2016 10-K also discussed the
 7
 8     Company’s service interruptions in Long Beach, detailed above in in ¶ 30, which were
 9     caused by equipment fire and resulted in various penalties.
10
              37.    On February 22, 2018, the Company filed its annual statement on Form
11
12     10-K for the fiscal year December 31, 2017 (the “2017 10-K”). In the 2017 10-K, the
13
       Company acknowledges that SEC’s operations are regulated by CPUC. Specifically,
14
15     “CPUC has the authority to regulate, among other things, . . . disposition of utility
16
       assets and facilities, . . . and aspects of the transmission system planning, site
17
18     identification and construction, including safety and environmental mitigation.”

19            38.    The 2017 10-K also contained statements nearly identical to those detailed
20
       above in ¶ 28, concerning the risks associated with the “generation, transmission and
21
22     distribution of electricity[,]” and weather-related incidents.
23
              39.    The 2017 10-K also discussed various risks to the company as a result of
24
25     wild-fire related liabilities:
26           Damage claims against SCE for wildfire-related losses may materially
27           affect SCE’s financial condition and results of operations.
28
             Prolonged drought conditions and shifting weather patterns in California
             resulting from climate change as well as increased tree mortality rates have
                                                     -14-

                                            Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 15 of 35 Page ID #:15



 1          increased the duration of the wildfire season and the risk of severe wildfire
            events. Severe wildfires and increased urban development in high fire risk
 2          areas in California have given rise to large damage claims against California
 3          utilities for fire-related losses alleged to be the result of utility practices
            and/or the failure of electric and other utility equipment. Certain California
 4
            courts have previously found utilities to be strictly liable for property
 5          damage, regardless of fault, by applying the theory of inverse condemnation
 6
            when a utility's facilities were determined to be a substantial cause of a
            wildfire that caused the property damage. The rationale stated by these
 7          courts for applying this theory to investor-owned utilities is that property
 8          losses resulting from a public improvement, such as the distribution of
            electricity, can be spread across the larger community that benefited from
 9          such improvement. However, in December 2017, the CPUC issued a
10          decision denying the investor-owned utility's request to include in its rates
            uninsured wildfire-related costs arising from several 2007 fires, finding that
11
            the investor-owned utility did not prudently manage and operate its
12          facilities prior to or at the outset of the 2007 wildfires. An inability to
13          recover uninsured wildfire-related costs could materially affect SCE's
            business, financial condition and results of operations. For example, if SCE
14          is found liable for damages related to the December 2017 Wildfires, and
15          SCE is unable to, or believes that it will be unable to, recover those
            damages, SCE may not have sufficient cash or equity to pay dividends to
16
            Edison International or may be prohibited from declaring such dividends
17          because it does not meet California law requirements for the declaration of
18          dividends. . . .

19          SCE's insurance coverage for wildfires arising from its ordinary
20          operations may not be sufficient.
21
            Edison International has experienced increased costs and difficulties in
22          obtaining insurance coverage for wildfires that could arise from SCE's
23
            ordinary operations. Edison International, SCE or its contractors may
            experience coverage reductions and/or increased wildfire insurance costs in
24          future years. No assurance can be given that losses will not exceed the
25          limits of SCE's or its contractors' insurance coverage. SCE may not be able
            to recover uninsured losses and increases in the cost of insurance in
26          customer rates. Losses which are not fully insured or cannot be recovered in
27          customer rates could materially affect Edison International's and SCE's
            financial condition and results of operations.
28


                                                   -15-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 16 of 35 Page ID #:16



 1           40.    The 2017 10-K also discussed wildfires in southern California in

 2     December of 2017, and noted the serious risks that may arise should the Company be
 3
       found responsible for the fires. Specifically, the filing stated in relevant part:
 4
 5           Southern California Wildfires
 6
             In December 2017, several wind-driven wildfires (the "December 2017
             Wildfires") impacted portions of SCE's service territory and caused
 7           substantial damage to both residential and business properties and service
 8           outages for SCE customers.
 9           The largest of these fires, known as the Thomas Fire, originated in Ventura
10           County and burned acreage located in both Ventura and Santa Barbara
             Counties. According to the most recent California Department of Forestry
11
             and Fire Protection ("Cal Fire") incident information reports, the Thomas
12           Fire burned over 280,000 acres, destroyed an estimated 1,063 structures,
13           damaged an estimated 280 structures and resulted in two fatalities. During
             2017, SCE incurred approximately $35 million of capital expenditures
14           related to restoration of service resulting from the December 2017
15           Wildfires.
16
             The causes of the December 2017 Wildfires are being investigated by Cal
17           Fire and other fire agencies. SCE believes the investigations include the
18           possible role of SCE's facilities. SCE expects that one or more of the fire
             agencies will ultimately issue reports concerning the origins and causes of
19           the December 2017 Wildfires but cannot predict when these reports will be
20           released or if any findings will be issued before the investigations are
             completed.
21
22           Any potential liability of SCE for December 2017 Wildfire-related
23
             damages will depend on a number of factors, including whether SCE is
             determined to have substantially caused, or contributed to, the damages and
24           whether parties seeking recovery of damages will be required to show
25           negligence in addition to causation. Certain California courts have
             previously found utilities to be strictly liable for property damage,
26           regardless of fault, by applying the theory of inverse condemnation when a
27           utility's facilities were determined to be a substantial cause of a wildfire
             that caused the property damage. The rationale stated by these courts for
28
             applying this theory to investor-owned utilities is that property losses
             resulting from a public improvement, such as the distribution of electricity,
                                                     -16-

                                            Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 17 of 35 Page ID #:17



 1           can be spread across the larger community that benefited from such
             improvement. However, in December 2017, the CPUC issued a decision
 2           denying the investor-owned utility's request to include in its rates uninsured
 3           wildfire-related costs arising from several 2007 fires, finding that the
             investor-owned utility did not prudently manage and operate its facilities
 4
             prior to or at the outset of the 2007 wildfires.
 5
 6
             In addition to liability for property damages, when inverse condemnation is
             found to be applicable to a utility, the utility may be held liable, without
 7           regard to fault, for associated interest and attorney's fees (collectively,
 8           "Property Losses"). If inverse condemnation is held to be inapplicable to
             SCE in connection with the December 2017 Wildfires, SCE could still be
 9           held liable for Property Losses if those losses were found to have been
10           proximately caused by SCE’s negligence. If SCE was found negligent,
             SCE also could be held liable for fire suppression costs, business
11
             interruption losses, evacuation costs, medical expenses and personal
12           injury/wrongful death claims. These potential liabilities, in the aggregate,
13           could be substantial. Additionally, SCE could potentially be subject to fines
             for alleged violations of CPUC rules and laws in connection with the
14           December 2017 Wildfires.
15
             SCE is aware of multiple lawsuits filed related to the December 2017
16
             Wildfires naming SCE as a defendant. One of these lawsuits also named
17           Edison International as a defendant. At least four of these lawsuits were
18           filed as purported class actions. The lawsuits, which have been filed in the
             superior courts of Ventura, Santa Barbara and Los Angeles Counties allege,
19           among other things, negligence, inverse condemnation, trespass, private
20           nuisance, and violations of the public utility and health and safety codes.
             SCE expects to be the subject of additional lawsuits related to the
21
             December 2017 Wildfires. The litigation could take a number of years to
22           be resolved because of the complexity of the matters and the time needed
23
             to complete the ongoing investigations.

24           Given the preliminary stages of the investigations and the uncertainty as to
25           the causes of the December 2017 Wildfires, and the extent and magnitude
             of potential damages, Edison International and SCE are currently unable to
26           reasonably estimate whether SCE will incur material losses and, if so, the
27           range of possible losses that could be incurred.
28
             SCE has approximately $1 billion of wildfire-specific insurance coverage,
             subject to a self-insured retention of $10 million per occurrence, for
                                                   -17-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 18 of 35 Page ID #:18



 1           wildfire-related claims for the period ending on May 31, 2018. SCE also
             has approximately $300 million of additional insurance coverage for
 2           wildfire-related occurrences for the period from December 31, 2017 to
 3           December 31, 2018 which may be used in addition to the $1 billion in
             wildfire insurance for wildfire events occurring on or after December 31,
 4
             2017 and on or before May 31, 2018, and would be available for new
 5           wildfire events, if any, occurring after May 31, 2018 and on or before
 6
             December 30, 2018. Various coverage limitations within the policies that
             make up SCE's wildfire insurance coverage could result in material self-
 7           insured costs in the event of multiple wildfire occurrences during a policy
 8           period. SCE also has other general liability insurance coverage of
             approximately $450 million but it is uncertain whether these other policies
 9           would apply to liabilities alleged to be related to wildfires. Should
10           responsibility for damages be attributed to SCE for a significant portion of
             the losses related to the December 2017 Wildfires, SCE's insurance may
11
             not be sufficient to cover all such damages. SCE or its vegetation
12           management contractors may experience coverage reductions and/or
13           increased insurance costs in future years. No assurance can be given that
             future losses will not exceed the limits of insurance coverage.
14
15           In addition, SCE may not be authorized to recover its uninsured damages
             through customer rates if, for example, the CPUC finds that the damages
16
             were incurred because SCE was not a prudent manager of its facilities. The
17           CPUC's Safety and Enforcement Division ("SED") is conducting an
18           investigation to assess the compliance of SCE’s facilities with applicable
             rules and regulations in areas impacted by the December 2017 Wildfires.
19
20          41.    Similarly, the 2017 10-K discussed another natural disaster which
21
      occurred in Santa Barbara County, California in January of 2018:
22
23
            Montecito Mudslides

24          In January 2018, torrential rains in Santa Barbara County produced
25          mudslides and flooding in Montecito and surrounding areas (the "Montecito
            Mudslides"). According to Santa Barbara County, the Montecito Mudslides
26          destroyed an estimated 135 structures, damaged an estimated 324 structures,
27          and resulted in at least 21 fatalities, with two additional fatalities presumed.
28
            Six of the lawsuits mentioned above allege that SCE has responsibility for
            the Thomas Fire and that the Thomas Fire proximately caused the
                                                    -18-

                                           Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 19 of 35 Page ID #:19



 1          Montecito Mudslides, resulting in the plaintiffs' claimed damages. SCE
            expects that additional lawsuits related to the Montecito Mudslides will be
 2          filed.
 3
            As noted above, the cause of the Thomas Fire has not been determined. In
 4
            the event that SCE is determined to have liability for damages caused by the
 5          Thomas Fire, SCE cannot predict whether the courts will conclude that the
 6
            Montecito Mudslides were caused by the Thomas Fire or that SCE is
            responsible or liable for damages caused by the Montecito Mudslides. As a
 7          result, Edison International and SCE are currently unable to reasonably
 8          estimate whether SCE will incur material losses and, if so, the range of
            possible losses that could be incurred. If it is determined that the Montecito
 9          Mudslides were caused by the Thomas Fire and that SCE is responsible or
10          liable for damages caused by the Montecito Mudslides, then SCE's
            insurance coverage for such losses may be limited to its wildfire insurance.
11
            Additionally, if SCE is determined to be liable for a significant portion of
12          costs associated with the Montecito Mudslides, SCE's insurance may not be
13          sufficient to cover all such damages and SCE may be unable to recover any
            uninsured losses.
14
15          If it is ultimately determined that SCE is legally responsible for losses
            caused by the Montecito Mudslides, SCE could be held liable for resulting
16
            Property Losses if inverse condemnation is found applicable. If SCE is
17          determined to have been negligent, in addition to Property Losses, SCE
18          could be liable for business interruption losses, evacuation costs, clean-up
            costs, medical expenses and personal injury/wrongful death claims
19          associated with the Montecito Mudslides. These liabilities, in the aggregate,
20          could be substantial. SCE cannot predict whether it will be subjected to
            regulatory fines related to the Montecito Mudslides.
21
22           42.   The statements referenced in ¶¶ 26-41 were materially false and
23
       misleading because Defendants made false and/or misleading statements, as well as
24
25     failed to disclose material adverse facts about the Company’s business, operational and
26     compliance policies. Specifically, Defendants made false and/or misleading statements
27
       and/or failed to disclose that:     (i) the Company failed to maintain electricity
28

       transmission and distribution networks in compliance with safety requirements and
                                                   -19-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 20 of 35 Page ID #:20



 1     regulations promulgated under state law; (ii) consequently, the Company was in

 2     violation of state law and regulations; (iii) the Company’s noncompliant electricity
 3
       networks created a significantly heightened risk of wildfires in California; and (iv) as a
 4
 5     result, the Company’s public statements were materially false and misleading at all
 6
       relevant times.
 7
 8                                 The Truth Begins to Emerge
 9           43.    On November 8, 2018, two wildfires started in Southern California,
10
       designated the Hill Fire and the Woolsey Fire. The Hill Fire, which broke out in
11
12     Ventura County, subsequently grew to 4,531 acres, according to Cal Fire. Stretching
13
       from Los Angeles County to Ventura County, the Woolsey Fire burned 93,662 acres,
14
15     including 83 percent of all National Parks Service land in the Santa Monica Mountains
16
       National Recreation Area, according to Cal Fire.
17
18           44.    The Woolsey and Hill fires impacted a total of 45,470 Edison customers.

19           45.    On November 9, 2018, the Company issued a press release providing an
20
       update on the fires, stating in relevant part:
21
22           ROSEMEAD, Calif., November 9, 2018 — Southern California Edison’s
23
             Emergency Operations Center has mobilized resources and crews to assist
             first responders and to begin restoring power in communities affected by the
24           wildfires in Ventura and Los Angeles counties as soon as fire officials say it
25           is safe.
26           The company’s top priority continues to be the safety of customers,
27           employees and communities. SCE is working closely with first responder
             partners and is prepared to safely and quickly restore power as soon as
28
             possible.

                                                      -20-

                                             Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 21 of 35 Page ID #:21



 1           As of 5:45 p.m., 23,000 customers were without power, with 20,000 of
             them in Los Angeles County, many affected by the fires. SCE is currently
 2           monitoring several fires impacting customers within its service territory,
 3           including the Hill Fire in Ventura County and the Woolsey Fire in Ventura
             and Los Angeles counties, which has moved into the Malibu area.
 4
 5           The fires have damaged SCE equipment and lines and caused outages in
 6
             fire-affected areas. Once it is safe to do so and access has been granted,
             SCE’s damage assessment teams will determine what equipment and repairs
 7           are needed before repairs can begin. SCE air patrols may also be required to
 8           fully assess damage caused by the fires in more remote areas, but that
             access is limited due to flight restrictions for fire-fighting operations.
 9
10           SCE has been in communication with the California Public Utilities
             Commission with respect to these fires and has submitted an initial
11
             electric safety incident report on the Woolsey Fire reporting an outage in
12           the vicinity. The information in the report is preliminary. There has been no
13           determination of origin or cause of either wildfire. SCE will fully cooperate
             with any investigations.
14
15
                                              *         *      *
16
17           Edison’s Efforts at Managing the Wildfire Threat in California
18
             Safety is the company’s top priority and a core value for SCE. Our
19           employees work vigilantly year-round to strengthen the electric system and
20           protect the public and our employees against a variety of natural and man-
             made threats. We have long taken substantial steps to reduce the risk of
21
             wildfires in our service territory and continue to look for ways to enhance
22           our operational practices and infrastructure. SCE employs design and
23
             construction standards, vegetation management practices and other
             operational practices to mitigate wildfire risk and has collaborative
24           partnerships with fire agencies to maintain fire safety.
25
              46.    On November 12, 2018, the CPUC launched an investigation into Edison’s
26
27     subsidiary Southern California Edison Company in order to “assess the compliance of
28
       electrical   facilities   with   applicable    rules    and    regulations   in   fire-impacted

                                                      -21-

                                             Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 22 of 35 Page ID #:22



 1     areas.” According to CPUC, electrical infrastructure may have suffered malfunctions

 2     near ground zero of the blazes. Specifically, it was reported that on the day the fires
 3
       began SCE issued an alert to the CPUC that a substation circuit near the Woolsey Fire
 4
 5     origin "relayed," or sensed a disturbance on the circuit, just two minutes before Cal Fire
 6
       said that the devastating fire began.
 7
 8           47.    Following CPUC’s announcement, Edison International’s stock price fell
 9     $7.44 per share, or more than 12%, to close at $53.56 per share on November 12, 2018.
10
       Over the following days, as the Hill and Woolsey Fires continued to burn, Edison
11
12     International’s stock price continued to fall, closing at $47.19 on November 15, 2018, a
13
       total drop of 32% from its price prior to CPUC’s announcement.
14
15                               CLASS ACTION ALLEGATIONS
16           48.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
17
      Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
18
19    otherwise acquired Edison securities during the Class Period (the “Class”); and were
20
      damaged upon the revelation of the alleged corrective disclosures. Excluded from the
21
22    Class are Defendants herein, the officers and directors of the Company, at all relevant
23    times, members of their immediate families and their legal representatives, heirs,
24
      successors or assigns and any entity in which Defendants have or had a controlling
25
26    interest.
27
             49.   The members of the Class are so numerous that joinder of all members is
28
      impracticable. Throughout the Class Period, Edison securities were actively traded on
                                                        -22-

                                               Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 23 of 35 Page ID #:23



 1    the NYSE. While the exact number of Class members is unknown to Plaintiff at this

 2    time and can be ascertained only through appropriate discovery, Plaintiff believes that
 3
      there are hundreds or thousands of members in the proposed Class. Record owners and
 4
 5    other members of the Class may be identified from records maintained by Edison or its
 6
      transfer agent and may be notified of the pendency of this action by mail, using the form
 7
 8    of notice similar to that customarily used in securities class actions.
 9          50.       Plaintiff’s claims are typical of the claims of the members of the Class as all
10
      members of the Class are similarly affected by Defendants’ wrongful conduct in
11
12    violation of federal law that is complained of herein.
13
            51.       Plaintiff will fairly and adequately protect the interests of the members of
14
15    the Class and has retained counsel competent and experienced in class and securities
16
      litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.
17
18          52.       Common questions of law and fact exist as to all members of the Class and

19    predominate over any questions solely affecting individual members of the Class.
20
      Among the questions of law and fact common to the Class are:
21
22                    whether the federal securities laws were violated by Defendants’ acts as
23                     alleged herein;

24                    whether statements made by Defendants to the investing public during the
25                     Class Period misrepresented material facts about the business, operations
                       and management of Edison;
26
27                    whether the Individual Defendants caused Edison to issue false and
28                     misleading financial statements during the Class Period;


                                                       -23-

                                              Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 24 of 35 Page ID #:24



 1                    whether Defendants acted knowingly or recklessly in issuing false and
                       misleading financial statements;
 2
 3                    whether the prices of Edison securities during the Class Period were
                       artificially inflated because of the Defendants’ conduct complained of
 4
                       herein; and
 5
 6                    whether the members of the Class have sustained damages and, if so, what
                       is the proper measure of damages.
 7
 8          53.       A class action is superior to all other available methods for the fair and
 9
      efficient adjudication of this controversy since joinder of all members is impracticable.
10
11    Furthermore, as the damages suffered by individual Class members may be relatively
12    small, the expense and burden of individual litigation make it impossible for members of
13
      the Class to individually redress the wrongs done to them. There will be no difficulty in
14
15    the management of this action as a class action.
16
            54.       Plaintiff will rely, in part, upon the presumption of reliance established by
17
18    the fraud-on-the-market doctrine in that:
19
                      Defendants made public misrepresentations or failed to disclose material
20                     facts during the Class Period;
21
                      the omissions and misrepresentations were material;
22
                      Edison securities are traded in an efficient market;
23
24                    the Company’s shares were liquid and traded with moderate to heavy
                       volume during the Class Period;
25
26                    the Company traded on the NYSE and was covered by multiple analysts;
27                    the misrepresentations and omissions alleged would tend to induce a
28                     reasonable investor to misjudge the value of the Company’s securities;
                       and
                                                      -24-

                                             Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 25 of 35 Page ID #:25



 1                     Plaintiff and members of the Class purchased, acquired and/or sold Edison
                        securities between the time the Defendants failed to disclose or
 2                      misrepresented material facts and the time the true facts were disclosed,
 3                      without knowledge of the omitted or misrepresented facts.
 4           55.       Based upon the foregoing, Plaintiff and the members of the Class are
 5
      entitled to a presumption of reliance upon the integrity of the market.
 6
 7           56.       Alternatively, Plaintiff and the members of the Class are entitled to the
 8
      presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of
 9
10    the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants
11    omitted material information in their Class Period statements in violation of a duty to
12
      disclose such information, as detailed above.
13
14                                               COUNT I
15
          (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
16                             Thereunder Against All Defendants)
17
             57.       Plaintiff repeats and reallege each and every allegation contained above as
18
19    if fully set forth herein.
20
             58.       This Count is asserted against Defendants and is based upon Section 10(b)
21
22    of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the
23
      SEC.
24
             59.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy
25
26    and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,
27
      transactions, practices and courses of business which operated as a fraud and deceit upon
28
      Plaintiff and the other members of the Class; made various untrue statements of material
                                                      -25-

                                             Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 26 of 35 Page ID #:26



 1    facts and omitted to state material facts necessary in order to make the statements made,

 2    in light of the circumstances under which they were made, not misleading; and employed
 3
      devices, schemes and artifices to defraud in connection with the purchase and sale of
 4
 5    securities. Such scheme was intended to, and, throughout the Class Period, did: (i)
 6
      deceive the investing public, including Plaintiff and other Class members, as alleged
 7
 8    herein; (ii) artificially inflate and maintain the market price of Edison securities; and (iii)
 9    cause Plaintiff and other members of the Class to purchase or otherwise acquire Edison
10
      securities and options at artificially inflated prices. In furtherance of this unlawful
11
12    scheme, plan and course of conduct, Defendants, and each of them, took the actions set
13
      forth herein.
14
15          60.       Pursuant to the above plan, scheme, conspiracy and course of conduct, each
16
      of the Defendants participated directly or indirectly in the preparation and/or issuance of
17
18    the quarterly and annual reports, SEC filings, press releases and other statements and

19    documents described above, including statements made to securities analysts and the
20
      media that were designed to influence the market for Edison securities. Such reports,
21
22    filings, releases and statements were materially false and misleading in that they failed to
23
      disclose material adverse information and misrepresented the truth about Edison finances
24
25    and business prospects.
26          61.        By virtue of their positions at Edison , Defendants had actual knowledge
27
      of the materially false and misleading statements and material omissions alleged herein
28

      and intended thereby to deceive Plaintiff and the other members of the Class, or, in the
                                                     -26-

                                            Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 27 of 35 Page ID #:27



 1    alternative, Defendants acted with reckless disregard for the truth in that they failed or

 2    refused to ascertain and disclose such facts as would reveal the materially false and
 3
      misleading nature of the statements made, although such facts were readily available to
 4
 5    Defendants. Said acts and omissions of Defendants were committed willfully or with
 6
      reckless disregard for the truth.         In addition, each Defendant knew or recklessly
 7
 8    disregarded that material facts were being misrepresented or omitted as described above.
 9          62.    Information showing that Defendants acted knowingly or with reckless
10
      disregard for the truth is peculiarly within Defendants’ knowledge and control. As the
11
12    senior managers and/or directors of Edison, the Individual Defendants had knowledge of
13
      the details of Edison internal affairs.
14
15          63.    The Individual Defendants are liable both directly and indirectly for the
16
      wrongs complained of herein. Because of their positions of control and authority, the
17
18    Individual Defendants were able to and did, directly or indirectly, control the content of

19    the statements of Edison. As officers and/or directors of a publicly-held Company, the
20
      Individual Defendants had a duty to disseminate timely, accurate, and truthful
21
22    information with respect to Edison businesses, operations, future financial condition and
23
      future prospects. As a result of the dissemination of the aforementioned false and
24
25    misleading reports, releases and public statements, the market price of Edison securities
26    was artificially inflated throughout the Class Period. In ignorance of the adverse facts
27
      concerning Edison business and financial condition which were concealed by
28

      Defendants, Plaintiff and the other members of the Class purchased or otherwise
                                                     -27-

                                            Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 28 of 35 Page ID #:28



 1    acquired Edison securities at artificially inflated prices and relied upon the price of the

 2    securities, the integrity of the market for the securities and/or upon statements
 3
      disseminated by Defendants, and were damaged thereby.
 4
 5          64.    During the Class Period, Edison securities were traded on an active and
 6
      efficient market. Plaintiff and the other members of the Class, relying on the materially
 7
 8    false and misleading statements described herein, which the Defendants made, issued or
 9    caused to be disseminated, or relying upon the integrity of the market, purchased or
10
      otherwise acquired shares of Edison securities at prices artificially inflated by
11
12    Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class known
13
      the truth, they would not have purchased or otherwise acquired said securities, or would
14
15    not have purchased or otherwise acquired them at the inflated prices that were paid. At
16
      the time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of
17
18    Edison securities was substantially lower than the prices paid by Plaintiff and the other

19    members of the Class. The market price of Edison securities declined sharply upon
20
      public disclosure of the facts alleged herein to the injury of Plaintiff and Class members.
21
22          65.    By reason of the conduct alleged herein, Defendants knowingly or
23
      recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and
24
25    Rule 10b-5 promulgated thereunder.
26          66.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
27
      and the other members of the Class suffered damages in connection with their respective
28

      purchases, acquisitions and sales of the Company’s securities during the Class Period,
                                                    -28-

                                           Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 29 of 35 Page ID #:29



 1    upon the disclosure that the Company had been disseminating misrepresented financial

 2    statements to the investing public.
 3
                                               COUNT II
 4
 5          (Violations of Section 20(a) of the Exchange Act Against The Individual
 6
                                           Defendants)

 7          67.    Plaintiff repeats and reallege each and every allegation contained in the
 8
      foregoing paragraphs as if fully set forth herein.
 9
10          68.    During the Class Period, the Individual Defendants participated in the
11
      operation and management of Edison, and conducted and participated, directly and
12
13    indirectly, in the conduct of Edison business affairs. Because of their senior positions,
14    they knew the adverse non-public information about Edison misstatement of income and
15
      expenses and false financial statements.
16
17          69.    As officers and/or directors of a publicly owned Company, the Individual
18
      Defendants had a duty to disseminate accurate and truthful information with respect to
19
20    Edison financial condition and results of operations, and to correct promptly any public
21
      statements issued by Edison which had become materially false or misleading.
22
23
            70.    Because of their positions of control and authority as senior officers, the

24    Individual Defendants were able to, and did, control the contents of the various reports,
25
      press releases and public filings which Edison disseminated in the marketplace during
26
27    the Class Period concerning Edison results of operations. Throughout the Class Period,
28
      the Individual Defendants exercised their power and authority to cause Edison to engage

                                                     -29-

                                            Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 30 of 35 Page ID #:30



 1    in the wrongful acts complained of herein. The Individual Defendants therefore, were

 2    “controlling persons” of Edison within the meaning of Section 20(a) of the Exchange
 3
      Act. In this capacity, they participated in the unlawful conduct alleged which artificially
 4
 5    inflated the market price of Edison securities.
 6
            71.    Each of the Individual Defendants, therefore, acted as a controlling person
 7
 8    of Edison. By reason of their senior management positions and/or being directors of
 9    Edison, each of the Individual Defendants had the power to direct the actions of, and
10
      exercised the same to cause, Edison to engage in the unlawful acts and conduct
11
12    complained of herein. Each of the Individual Defendants exercised control over the
13
      general operations of Edison and possessed the power to control the specific activities
14
15    which comprise the primary violations about which Plaintiff and the other members of
16
      the Class complain.
17
18          72.    By reason of the above conduct, the Individual Defendants are liable

19    pursuant to Section 20(a) of the Exchange Act for the violations committed by Edison.
20
21                                    PRAYER FOR RELIEF
22
      WHEREFORE, Plaintiff demands judgment against Defendants as follows:
23
24          A.     Determining that the instant action may be maintained as a class action

25    under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
26
      Class representative;
27
28


                                                    -30-

                                           Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 31 of 35 Page ID #:31



 1          B.     Requiring Defendants to pay damages sustained by Plaintiff and the Class

 2    by reason of the acts and transactions alleged herein;
 3
            C.     Awarding Plaintiff and the other members of the Class prejudgment and
 4
 5    post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and other
 6
      costs; and
 7
 8          D.     Awarding such other and further relief as this Court may deem just and
 9    proper.
10
                                DEMAND FOR TRIAL BY JURY
11
12          Plaintiff hereby demands a trial by jury.
13
14    Dated: November 16, 2018                       Respectfully submitted,
15
                                                     POMERANTZ LLP
16
17                                                   /s/ Jennifer Pafiti
                                                     Jennifer Pafiti (SBN 282790)
18
                                                     468 North Camden Drive
19                                                   Beverly Hills, CA 90210
20                                                   Telephone: (818) 532-6499
                                                     E-mail: jpafiti@pomlaw.com
21
22                                                   POMERANTZ LLP
                                                     Jeremy A. Lieberman
23
                                                     J. Alexander Hood II
24                                                   Jonathan Lindenfeld
25
                                                     600 Third Avenue, 20th Floor
                                                     New York, New York 10016
26                                                   Telephone: (212) 661-1100
27                                                   Facsimile: (212) 661-8665
                                                     Email: jalieberman@pomlaw.com
28                                                           ahood@pomlaw.com
                                                             jlindenfeld@pomlaw.com
                                                   -31-

                                          Class Action Complaint
     Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 32 of 35 Page ID #:32



 1
 2
                                                  POMERANTZ LLP
 3                                                Patrick V. Dahlstrom
 4                                                10 South La Salle Street, Suite 3505
                                                  Chicago, Illinois 60603
 5
                                                  Telephone: (312) 377-1181
 6                                                Facsimile: (312) 377-1184
 7                                                Email: pdahlstrom@pomlaw.com
 8                                                BRONSTEIN, GEWIRTZ
 9                                                & GROSSMAN, LLC
                                                  Peretz Bronstein
10
                                                  60 East 42nd Street, Suite 4600
11                                                New York, New York 10165
12
                                                  Telephone: (212) 697-6484
                                                  Email: peretz@bgandg.com
13
14                                                Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -32-

                                       Class Action Complaint
Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 33 of 35 Page ID #:33


                                                                                  Friday, November 16, 2018


 Edison (EIX)


CERTIFICATION
PURSUANT TO
FEDERAL SECURITIES
LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities
Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by
the Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Edison International and Southern California Edison Company
(“SCE”, and together with Edison International, “Edison” or the “Company”) and authorize the ¡ling of a
comparable complaint on my behalf.

3. I did not purchase or acquire Edison securities at the direction of plaintiffs’ counsel or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Edison securities during the class period, including providing testimony at deposition and trial,
if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in
this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Edison
securities during the Class Period as speci¡ed in the Complaint.

6. During the three-year period preceding the date on which this Certi¡cation is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name




                                                                                                              1
 Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 34 of 35 Page ID #:34

 Signature




 Full Name
 Glen Barnes
UHGDFWHG




                                                                               3
Case 2:18-cv-09690-CBM-FFM Document 1 Filed 11/16/18 Page 35 of 35 Page ID #:35



  Edison International (EIX)                                                      Barnes, Glen

                                      List of Purchases and Sales

                               Purchase              Number of               Price Per
          Date                  or Sale              Shares/Unit            Share/Unit

           11/22/2016                Purchase                       1,000            $69.7900
